PER CURIAM: *
Appealing the Judgments in these Criminal Cases, the defendant raises arguments that are foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235, 118 *398S.Ct. 1219, 140 L.Ed.2d 350 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty provision and not a separate criminal offense. The Government’s motion for summary affirmance is GRANTED, and the judgments of the district court are AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.